Citation Nr: 0201035	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  00-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
September 1971 to September 1973.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, which denied the veteran's claims of 
entitlement to service connection for a left ankle disorder 
and hepatitis as not well grounded.  The RO also determined 
that the veteran had not submitted new and material evidence 
sufficient to warrant reopening a claim of entitlement to 
service connection for a left ear disorder.  In July 1999 the 
veteran filed a timely notice of disagreement, as to only the 
hepatitis and left ear disorders.  

In January 2000 a Decision Review Officer (DRO) issued a 
subsequent rating decision, which granted service connection 
for mastoiditis, assigned a 10 percent evaluation, and left 
ear hearing loss, assigned a noncompensable evaluation, both 
effective from August 1998.  The DRO also granted service 
connection for tinnitus, which was assigned a noncompensable 
rating from August 1998, and 10 percent from June 1999.  The 
veteran's claim of entitlement to service connection for 
hepatitis continued to be denied, and a statement of the case 
(SOC) was issued.  In February 2000 the RO received the 
veteran's substantive appeal as to the denial of service 
connection for hepatitis, and a notice of disagreement as to 
the effective date of his ear disorders.  

A subsequent rating decision and supplemental statement of 
the case (SSOC) regarding the veteran's claim of entitlement 
to service connection for hepatitis, and an SOC regarding his 
ear disorders were issued in July 2001.  In August 2001 the 
veteran perfected his appeal as to his ear conditions.  The 
issues of entitlement to service connection for hepatitis and 
an earlier effective date for service-connected mastoiditis, 
tinnitus, and left ear hearing loss were certified to the 
Board in September 2001.

The veteran appeared for a Travel Board hearing before the 
undersigned Member of the Board at the RO in November 2001; a 
transcript of such is of record.  The Board notes that, at 
the Travel Board hearing, the veteran, orally and in writing, 
withdrew his claim of entitlement to an earlier effective 
date for his service-connected ear disorders; therefore, 
those issues will not be discussed any further herein.  


FINDINGS OF FACT

1.  While in service, the veteran was hospitalized for nine 
days in 1971 for acute viral hepatitis; he was asymptomatic 
throughout his hospitalization, and a liver biopsy at his 
hospital discharge showed no chronic active hepatitis.

2.  The veteran has been diagnosed with chronic hepatitis C, 
since 1999.

3.  A preponderance of the competent evidence of record is 
against a finding that the veteran's current hepatitis C is 
causally related to the episode of acute viral hepatitis in 
service, or otherwise arose as a result of service.


CONCLUSION OF LAW

The veteran's current liver disease, diagnosed as hepatitis 
C, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service entrance examination, in September 
1971, was negative for any complaints related to hepatitis or 
other liver abnormality, and the clinical evaluation reported 
no pertinent abnormality.  Service medical records indicate 
that the veteran, whose military occupational specialty was 
pharmacy specialist, was hospitalized from November 24, 1971, 
to December 3, 1971, for acute, viral hepatitis.  The veteran 
complained of right abdominal pain, dark urine, anorexia, and 
nausea for three days prior to admission.  At that time the 
veteran denied having ever used intravenous (IV) drugs.  He 
provided history of symptoms of hepatitis 11/2 years before, 
including scleral icterus and malaise, stating that he had 
not been hospitalized at that time.

On physical examination, his urinalysis was positive for 
bile, and an upright X-ray film of the abdomen showed 
hepatomegaly.  Summaries of treatment indicate that the 
veteran was asymptomatic throughout his hospitalization and 
that, at the time of discharge, a liver biopsy preliminary 
report showed no chronic active hepatitis.  The final report 
indicated nonspecific hepatitis with portal fibrosis.  The 
pathologist commented that the pattern of fibrosis seen and 
the manifest inflammation was suggestive of remote viral 
hepatitis, perhaps in a resolving phase, and concluded, 
"There is no evidence of either chronic persistent or active 
hepatitis as manifest by cellular necrosis and plasma cell 
infiltration."  The service separation examination in August 
1973 indicated a positive "RPR" and negative "FTA", noted 
as probably due to hepatitis.  

The veteran filed a VA Form 21-526e, Veteran's Application 
for Compensation or Pension at Separation from Service, in 
September 1973.  Therein, no mention was made of hepatitis.  
In November 1973 he presented for a VA general medical 
examination, the report of which is silent for any 
complaints, symptoms, treatment, or diagnosis relating to 
hepatitis.  

The veteran began substance abuse treatment in August 1998.  
At that time he reported a 30-year history of alcohol and IV 
drug abuse.  

The record is silent for complaints of or treatment for 
hepatitis or any residuals thereof until March 1999, when the 
veteran was preparing to undergo an umbilical hernia repair.  
A pre-anesthetic summary noted that the veteran was positive 
for hepatitis B.  Later, in April 1999, a primary care 
outpatient note indicated that the veteran should be checked 
for hepatitis A and B because he had already been diagnosed 
with hepatitis C.  In May 1999 a psychiatrist noted that the 
veteran was positive for hepatitis A, B, and C.  A laboratory 
report in September 1999 indicated that the veteran was 
positive for hepatitis C.  

In April 2000 the RO received a statement from a fellow 
serviceman who remembered the veteran telling him, while they 
were stationed together in 1972, that he had been treated for 
hepatitis.  

The veteran was afforded another VA examination in June 2001.  
He told the examiner that he had been hospitalized for about 
two weeks in 1971 with a case of infectious hepatitis.  He 
could not identify the type of hepatitis, but he thought one 
or two other people in his unit had it at the same time.  He 
could not recall being told whether it was hepatitis A, B, or 
non-A or non-B.  The examiner noted that the veteran 
specifically denied the use of IV drugs, unprotected sexual 
activity, tattoos, and other hepatitis risk factors during 
service, although he admitted to such activities after 
discharge.  He said he was an occasional drinker and a 
smoker.  He stated he had begun IV drug use in about 1974, 
continuing through the year 2000.  He also reported engaging 
in unprotected sexual relations, and snorting cocaine.  The 
examiner further noted that the veteran reported intermittent 
abdominal and testicular pain.  

The examiner reported that the veteran had undergone a number 
of recent imaging studies, to include an "echo" of the 
abdomen in May 2000, which revealed normal liver, spleen, and 
kidneys in the upper abdomen.  It was further noted that the 
veteran had some pain in the right lower quadrant of the 
kidney during the study.  A computed tomography scan of the 
abdomen and pelvis that was conducted in March 2001 revealed 
a normal right-sided pelvic kidney.  In May 2001, an 
ultrasound showed a left kidney of 10.9 centimeters (cm) with 
no hydronephrosis or stone.  The right kidney was 9.1 cm 
without any hydronephrosis.  

Physical examination at the time of the VA examination 
revealed a soft abdomen with right lower quadrant fullness 
and a liver span of 12 to 14 cm.  There was no palpable 
spleen.  The hepatitis panel showed surface antigen B 
negative; the hepatitis B surface antibody was not reported, 
with a positive core antibody; positive A antibody; a 
positive C antibody; and hepatitis C viral load of 111,000 
international units per milliliter.  

The examiner's assessment was that the veteran had hepatitis 
A while in service and that hepatitis C was acquired after 
service as a result of his IV drug abuse or sexual activity.  
The examiner stated that his assessment was based in part 
upon the veteran's denial of any known hepatitis C risk 
factors in service, noting that the fact that he was quite 
ill at the time of his hepatitis diagnosis in 1971 "speaks 
more of A than hepatitis C."  In addition, the examiner 
noted that his current diagnosis of hepatitis C was based 
upon a positive hepatitis C antibody and the veteran's viral 
load.  According to the examiner, evidence of core antibody 
positive suggested that the veteran had been exposed to 
hepatitis with the opposite surface antigen, and caused the 
examiner to believe that the veteran was probably immune to 
the hepatitis B virus.  

In a subsequent rating decision issued in July 2001, the RO 
indicated consideration of the veteran's claim of entitlement 
to service connection for hepatitis C in light of the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
clarified VA's duty to assist veterans in the development of 
their claims.  The RO continued to deny the veteran's claim, 
indicating that there were no residuals associated with the 
hepatitis with which he was diagnosed in service, which the 
June 2001 VA examiner believed to have been hepatitis A.  

At his Travel Board hearing in November 2001, the veteran 
testified that while in service, he fell down and was taken 
to the hospital where he was told he had hepatitis C.  He 
stated that he thought he had mononucleosis, because he was 
jaundiced and his eyes were yellow, but that, when the doctor 
saw him, the physician immediately knew that the veteran had 
hepatitis.  According to the veteran, the doctor referred to 
it as serum hepatitis and specifically attributed it to "IV 
drug use . . . or unprotected sex".  Also at the hearing, 
the veteran stated that he had used IV drugs during service, 
and indicated that he had so informed the VA examiner in June 
2001.  He further testified that he had engaged in hepatitis-
risk behaviors after service as well, although he said he was 
"basically clean all throughout the eighties"  because he 
was married then.  The veteran further stated that his 
condition had worsened over the years, and that his symptoms 
included weakness, fatigue, and a loss of appetite.  He also 
stated that, although his symptoms had persisted, he did not 
seek treatment after discharge, until 1998.  

II.  Legal Analysis

A.  Preliminary Matters

As mentioned above, in November 2000, the President signed 
the VCAA, which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether any further 
development or remand to the RO is necessary in order to 
assure compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  By 
virtue of the SOC and SSOC provided by the RO in January 2000 
and July 2001, respectively, the veteran and his 
representative have been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).  

B.  Service Connection for Hepatitis

1.  Applicable Law

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303(a), 3.304 (2001).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported by the 
record, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, including cirrhosis 
of the liver, although not otherwise established as incurred 
in service, if such disease is manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. §§ 
1112(a)(1), 1101(3); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).  The 
fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In addition to the general law as to service connection, 
above, a veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
have been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  That presumption of soundness upon entry into 
service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet.App. 345, 348 (1998).  A higher court 
has explained the Miller decision by noting that "[n]othing 
in the court's opinion suggests that without such evidence 
the presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F.3d. 
1347, 1351 (Fed. Cir. 2000).

Finally, under the laws administered by the VA, direct 
service connection may be granted only where a disability was 
incurred or aggravated in the line of duty and was not the 
result of the veteran's own willful misconduct or, for any 
claim filed after October 31, 1990, the result of the 
veteran's abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 
1110; 38 C.F.R. § 3.301(a). 

2.  Discussion

The veteran contends, in essence, that he contracted chronic 
hepatitis C while in service from 1971 to 1973.  The Board is 
cognizant that the veteran advised his treating physicians in 
service that he had experienced hepatitis symptoms more than 
a year before he entered active service.  However, because no 
complaints or findings of pre-existing hepatitis were noted 
on his enlistment examination, we will accord the veteran the 
benefit of the presumption of soundness at entrance.  The 
record shows that he was hospitalized while in service in 
November 1971, with complaints of right abdominal pain, dark 
urine, anorexia, and nausea.  He was diagnosed with acute 
viral hepatitis, also known as hepatitis A.  Many years 
later, in June 2001, a VA examination diagnosed him with 
hepatitis C.  

Although the veteran was diagnosed with acute viral hepatitis 
in service and has a current diagnosis of hepatitis C, there 
is no competent medical evidence that his current hepatitis 
is etiologically related to his condition in service.  It was 
specifically noted in service that the veteran's hepatitis 
was not chronic.  Moreover, the VA examiner in June 2001 
stated that the veteran's denial of IV drug use in service, 
and his manifested symptomatology at the time of 
hospitalization in 1971, were indicative that his in-service 
illness was hepatitis A.  The examiner further stated the 
opinion that the veteran's hepatitis C was due to IV drug use 
and high-risk sexual activity after service.  The examiner 
did not indicate that the veteran's hepatitis A during 
service contributed to, or is in any way related to, his 
current hepatitis C.  

While the veteran contends that his symptoms of fatigue, loss 
of appetite, and weakness have continued ever since he was 
hospitalized in service in 1971, the competent medical 
evidence of record does not support his contention.  In fact, 
the service medical records indicate that, while the veteran 
was symptomatic upon admission to the hospital, he was then 
asymptomatic throughout the remainder of his hospitalization.  
Furthermore, there is no report of any complaint by the 
veteran after he was discharged from the hospital in December 
1971, and he continued to serve on active duty for nearly two 
more years.  When he sought VA disability benefits after his 
separation from active service in September 1973, he made no 
mention of hepatitis.  At his initial VA examination in 
November 1973, there were no complaints or findings relating 
to hepatitis.  By the veteran's own testimony, he did not 
seek any medical treatment until 1998, more than 26 years 
after he was initially diagnosed with the episode of 
hepatitis in service.

The Board acknowledges the veteran's testimony, at his 
hearing before the undersigned, that he was told by his 
examining physician in service that his hepatitis was due to 
IV drug use and unprotected sexual activity.  He also 
testified that he had engaged in hepatitis-risk behavior both 
during after service, and said he had reported such to the VA 
examiner in June 2001.  We note, however, that the examiner's 
account of the veteran's reported history at the June 2001 
examination was thorough and detailed, as described above in 
the Factual Background section, and specifically ruled out 
hepatitis C based, in part, upon the veteran's stated history 
of no high-risk activity in service.  Moreover, the service 
medical records show that the veteran denied IV drug usage at 
the time he was being treated for hepatitis A in service.  In 
view of these obvious inconsistencies, particularly the fact 
that his present account is at variance with his 
contemporaneously reported statements when being treated in 
service, the Board finds that the veteran's recollection is 
so contradictory as to limit the credibility of his 
testimony.

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Moreover, as sincerely as the veteran may believe in the 
validity of his claim, only a medical professional is 
competent to address issues of etiology and causation of 
disease, and the veteran is not such an individual.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Clearly, the diagnosis and differentiation of different types 
of hepatitis, and the determination of the origin of the 
disease, require highly specialized knowledge.

Based upon the competent evidence of record, and for the 
reasons discussed above, the Board finds that the veteran's 
hepatitis C was neither incurred in nor aggravated by active 
military service.  In addition, we observe that the only 
chronic liver disease to which the law accords presumptive 
service service connection is cirrhosis, and that there is no 
indication of cirrhosis within one year of service 
separation, or even today.  The Board also finds that there 
is not an approximate balance of positive and negative 
evidence as to invoke the reasonable-doubt/benefit-of-the-
doubt rule.  The preponderance of the evidence is against a 
finding that the veteran's current hepatitis C is causally 
related to his episode of acute viral hepatitis in service.  
Moreover, to whatever extent current laboratory data may 
confirm the veteran's history of hepatitis A in service, the 
record shows no current disability associated with residuals 
of hepatitis A.

The Board further notes in passing that, even if it were to 
be accepted that the veteran had engaged in intravenous drug 
use in service, and that his hepatitis C resulted from that 
activity, the disease could not be service connected on that 
basis.  The law, as cited above, prohibits such a grant, on 
the basis that the disability arose due to the veteran's own 
willful misconduct.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 
3.301(a), (d).  We do not, however, so find in this case.  
Instead, the Board finds, as fully discussed above, that the 
preponderance of the evidence is against a finding that the 
incurrence of hepatitis is attributable to service.


ORDER

Service connection for hepatitis C is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the


Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

